In an action to recover moneys due on a loan, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Orange County (Patsalos, J.), dated May 20, 1987, as granted the plaintiffs’ motion for summary judgment.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and the plaintiffs’ motion for summary judgment is denied.
Based upon a review of the record, we find that the plaintiffs’ motion for summary judgment was improperly granted since triable issues of fact exist concerning the terms of the parties’ loan agreement. Although the handwritten letter of the defendant, Eduardo T. Corpus, Jr., to the plaintiff confirms the existence of the loan, the fact that it included the alleged balance of a previous loan, and that the defendants were required to pay interest, nevertheless, factual issues concerning the term of the loan, and the terms of repayment, among others, must still be resolved. Mollen, P. J., Brown, Rubin and Spatt, JJ., concur.